Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter.

In the context of planning robot stopping points to avoid collisions, the art made of record fail to teach, in combination with other limitations, applying, by a control system, a buffer region around the object wherein the buffer region defines a threshold distance around the object; determining, by the control system, that a particular area planned to be occupied by the robotic device while moving along the path is situated within the buffer region and does not intersect with the object, wherein the particular area corresponds to a particular position of the ordered sequence of positions; in response to determining that the particular area is situated within the buffer region and does not intersect with the object, determining, by the control system, a speed limit for the robotic device at the particular position; adjusting the target velocity at the particular position to the speed limit; and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668